 Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 1 of 16 PageID: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


D. KRESS, individually and on behalf of all        No.
those similarly situated,
140 W. Browning Road                               INDIVIDUAL AND COLLECTIVE ACTION
Bellmawr, NJ 08031                                 FOR UNPAID OVERTIME UNDER FLSA

              Plaintiff,                           INDIVIDUAL AND CLASS ACTION FOR
                                                   UNPAID OVERTIME UNDER NEW
       v.                                          JERSEY WAGE AND HOUR LAW

FULTON BANK, N.A.,                                 INDIVIDUAL AND CLASS ACTION FOR
One Penn Square                                    UNPAID WAGES UNDER NEW JERSEY
Lancaster, PA 17602                                WAGE PAYMENT LAW

              Defendant.                           INDIVIDUAL AND CLASS ACTION FOR
                                                   UNPAID WAGES UNDER NEW JERSEY
                                                   COMMON LAW

                                                   JURY TRIAL DEMANDED


 INDIVIDUAL, COLLECTIVE ACTION, AND CLASS ACTION CIVIL COMPLAINT

       Named Plaintiff D. Kress (hereinafter referred to as “Named Plaintiff”), individually and

on behalf of all those similarly situated, by and through undersigned counsel, hereby complains

as follows against Defendant Fulton Bank, N.A. (hereinafter referred to as “Defendant”).

                                      INTRODUCTION

       1.     Named Plaintiff has initiated the instant action to redress Defendant’s violations

of the Fair Labor Standards Act (“FLSA”), New Jersey Wage and Hour Law as amended by

P.L.2019, c. 212 (“NJWHL”), New Jersey Wage Payment Law as amended by P.L.2019, c. 212

(“NJWPL”), and the common law of New Jersey (“Common Law”). Named Plaintiff asserts that

Defendant failed to pay Named Plaintiff and those similarly situated owed overtime wages in

violation of the FLSA and NJWHL and owed non-overtime wages in violation of the NJWPL

and Common Law.


                                               1
  Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 2 of 16 PageID: 2



                                      JURISDICTION AND VENUE

        2.      The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        3.      This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice.

        4.      The Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because the claims herein arise under laws of the United States, the FLSA. This

Court has supplemental jurisdiction over related state law claims because they arise out of the

same circumstance and are based upon a common nucleus of operative fact.

        5.      Venue is properly laid in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1)

and (b)(2), because Defendant resides in and/or conducts business in this judicial district and

because a substantial part of the acts and/or omissions giving rise to the claims set forth herein

occurred in this judicial district.


                                             PARTIES

        6.      The foregoing paragraphs are incorporated herein as if set forth in full.

        7.      Named Plaintiff is an adult individual with an address as set forth above.

        8.      Defendant is a company doing business in New Jersey at various locations

including at the address set forth above.

        9.      At all times relevant herein, Defendant acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.




                                                  2
  Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 3 of 16 PageID: 3



                       FLSA COLLECTIVE ACTION ALLEGATIONS

        10.     In addition to bringing this action individually, Named Plaintiff brings this action

for violations of the FLSA as a collective action pursuant to Section 16(b) of the FLSA, 29

U.S.C. § 216(b), on behalf of teller supervisors, tellers, and/or other similar non-exempt

employees presently and formerly employed by Defendant subject to Defendant’s pay practices

and policies described herein and who worked for Defendant at any point from the three years

preceding the date the instant action was initiated through the present (hereinafter the members

of this putative class are referred to as “Collective Plaintiffs”).

        11.     Named Plaintiff’s claims are typical of the claims of the Collective Plaintiffs,

because Named Plaintiff, like all Collective Plaintiffs, was an employee of Defendant within the

last three years whom Defendant failed to properly pay at least one and one-half times the

regular rate for all hours worked in excess of 40 hours in a workweek as required by the Fair

Labor Standards Act (“FLSA”).

        12.     There are numerous similarly situated current and former employees of Defendant

who were compensated improperly for overtime work in violation of the FLSA and who would

benefit from the issuance of a Court Supervised Notice of the instant lawsuit and the opportunity

to join in the present lawsuit.

        13.     Similarly situated employees are known to Defendant, are readily identifiable by

Defendant, and can be located through Defendant’s records.

        14.     Therefore, Named Plaintiff should be permitted to bring this action as a collective

action for and on behalf of herself and those employees similarly situated, pursuant to the “opt-

in” provisions of the FLSA, 29 U.S.C. § 216(b).




                                                   3
  Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 4 of 16 PageID: 4



                               CLASS ACTION ALLEGATIONS
                               (New Jersey Wage and Hour Law)

       15.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       16.     Named Plaintiff brings her claims asserting violations of the NJWHL as a class

action pursuant to Rule 23 of the Federal Rules of Civil Procedure on behalf of all persons

presently and formerly employed as hourly employees of Defendant who work or worked for

Defendant as teller supervisors, tellers, and /or in other non-exempt, hourly positions, who are or

were subject to Defendant’s pay practices and policies described herein at any point from the six

years prior to the date that the instant action was initiated through the present (the members of

this putative class are referred to as “WHL Plaintiffs”).

       17.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendant; however, on information and belief, the number of potential class members

is estimated to be more than forty (40) employees.

       18.     Named Plaintiff’s claims are typical of the claims of the putative class members,

because Named Plaintiff, like all WHL Plaintiffs, was subject to the same unlawful wage policies

and practices of Defendant.

       19.     Named Plaintiff will fairly and adequately protect the interests of the putative

class because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. Named Plaintiff has retained counsel with substantial experience in the prosecution of

class claims involving employee wage disputes.

       20.     Defendant has acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting




                                                 4
  Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 5 of 16 PageID: 5



the class as a whole insofar as Defendant has applied consistent unlawful wage policies to the

entire class and have refused to end these policies.

       21.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       22.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendant. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all the individual putative class members to

maintain separate actions against Defendant.

       23.     Questions of law and fact that are common to the members of the class

predominate over questions that affect only individual members of the class. Among the

questions of law and fact that are common to the class are whether Defendant failed to pay

Named Plaintiff and WHL Plaintiffs overtime wages for time spent performing the Opening

Procedures prior to clocking in during workweeks in which they worked more than 40 hours per

workweek.


                              CLASS ACTION ALLEGATIONS
                              (New Jersey Wage Payment Law)

       24.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       25.     Named Plaintiff brings her claims asserting violations of the NJWPL as a class

action pursuant to Rule 23 of the Federal Rules of Civil Procedure individually and on behalf of


                                                 5
  Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 6 of 16 PageID: 6



hourly employees of Defendant who work or worked for Defendant as teller supervisors, tellers,

and /or in other non-exempt, hourly positions, who, during the time period from six (6) years

prior to the filing of the instant action through the present, performed the Opening Procedures

(defined below) and were subject to the wage and hour policies described herein (hereinafter the

members of this putative class are referred to as “WPL Plaintiffs”).

       26.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendant; however, on information and belief, the number of potential class members

is estimated to be more than forty (40) employees.

       27.     Named Plaintiff’s claims are typical of the claims of the putative class members,

because Named Plaintiff, like all WPL Plaintiffs, was an hourly employee whom Defendant

required to perform Opening Procedures off-the-clock without compensation.

       28.     Named Plaintiff will fairly and adequately protect the interests of the putative

class because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. Named Plaintiff has retained counsel with substantial experience in the prosecution of

class claims involving employee wage disputes.

       29.     Defendant has acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole insofar as Defendant has applied consistent unlawful wage policies to the

entire class and have refused to end these policies.

       30.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.




                                                 6
 Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 7 of 16 PageID: 7



       31.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendant. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all the individual putative class members to

maintain separate actions against Defendant.

       32.     Questions of law and fact that are common to the members of the class

predominate over questions that affect only individual members of the class. Among the

questions of law and fact that are common to the class are: 1) whether Defendant failed to pay

Named Plaintiff and WPL Plaintiffs wages for time spent performing the Opening Procedures

and other duties prior to clocking in; 2) whether express contracts or implied contracts existed

between Defendant and WPL Plaintiffs, and 3) whether Defendant breached and violated their

contracts with WPL Plaintiffs.

                              CLASS ACTION ALLEGATIONS
                                (New Jersey Common Law)

       33.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       34.     Named Plaintiff brings her claims asserting violations of the Common Law as a

class action pursuant to Rule 23 of the Federal Rules of Civil Procedure individually and on

behalf of    hourly employees of Defendant who work or worked for Defendant as teller

supervisors, tellers, and/or in other non-exempt, hourly positions, who, during the time period

from six (6) years prior to the filing of the instant action through the present, performed the

Opening Procedures (defined below) and were subject to the wage and hour policies described


                                                 7
  Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 8 of 16 PageID: 8



herein (hereinafter the members of this putative class are referred to as “Common Law

Plaintiffs”).

        35.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendant; however, on information and belief, the number of potential class members

is estimated to be more than forty (40) employees.

        36.     Named Plaintiff’s claims are typical of the claims of the putative class members,

because Named Plaintiff, like all Common Law Plaintiffs, was an hourly employee whom

Defendant required to perform Opening Procedures off-the-clock without compensation.

        37.     Named Plaintiff will fairly and adequately protect the interests of the putative

class because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. Named Plaintiff has retained counsel with substantial experience in the prosecution of

class claims involving employee wage disputes.

        38.     Defendant has acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole insofar as Defendant has applied consistent unlawful wage policies to the

entire class and have refused to end these policies.

        39.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

        40.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions




                                                 8
  Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 9 of 16 PageID: 9



by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendant. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all the individual putative class members to

maintain separate actions against Defendant.

       41.     Questions of law and fact that are common to the members of the class

predominate over questions that affect only individual members of the class. Among the

questions of law and fact that are common to the class are: 1) whether Defendant failed to pay

Named Plaintiff and Common Law Plaintiffs wages for time spent performing the Opening

Procedures and other duties prior to clocking in; 2) whether express contracts or implied

contracts existed between Defendant and Common Law Plaintiffs, 3) whether Defendant

breached and violated its contracts with Common Law Plaintiffs; 4) whether Defendant is liable

to Common Law Plaintiffs pursuant to quantum meruit; and 5) whether Defendant has been

unjustly enriched by its failure to pay Common Law Plaintiffs for time worked.

                                  FACTUAL BACKGROUND

       42.     The foregoing paragraphs are incorporated herein as if set forth in full.

       43.     Hereinafter, Collective Plaintiffs, WHL Plaintiffs, WPL Plaintiffs, and Common

Law Plaintiffs collectively are referred to as “Class Plaintiffs.”

       44.     From in or around July 2018 until in or around August 2019, Defendant hired

Named Plaintiff as a teller supervisor.

       45.     Throughout Named Plaintiff’s employment, Defendant paid her an hourly rate.

       46.     Class Plaintiffs worked/work for Defendant as tellers and/or in other non-exempt,

hourly positions subject to Defendant’s practices and policies described herein.




                                                  9
Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 10 of 16 PageID: 10



       47.     Defendant paid/pay Class Plaintiffs hourly rates.

       48.     During the time period from two (2) years prior to the filing of the instant action

through the present, Named Plaintiff worked at least one workweek in which her aggregate work

hours, including both the time recorded by Defendant and the off-the-clock time she worked as

alleged herein, exceeded forty (40) hours.

       49.     During the time period from three (3) years prior to the filing of the instant action

through the present, Collective Plaintiffs each worked at least one workweek in which their

aggregate work hours, including both the time recorded by Defendant and the off-the-clock time

worked as alleged herein, exceeded forty (40) hours.

       50.     During the time period from two (2) years prior to the filing of the instant action

through the present, WHL Plaintiffs each worked at least one workweek in which their aggregate

work hours, including both the time recorded by Defendant and the off-the-clock time worked as

alleged herein, exceeded forty (40) hours.

       51.     During the time period from six (6) years prior to the filing of the instant action

through the present, Named Plaintiff worked at least one workweek in which the work hours

Defendant recorded were less than 40 and she performed the Opening Procedures at least once.

       52.     During the time period from six (6) years prior to the filing of the instant action

through the present, WPL Plaintiffs and Common Law Plaintiffs each worked at least one

workweek in which the work hours Defendant recorded were less than 40 and they performed

the Opening Procedures at least once.

                                     Unpaid Pre-Shift Time

       53.     The foregoing paragraphs are incorporated herein as if set forth in full.




                                                10
Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 11 of 16 PageID: 11



       54.      Defendant’s policies required/require that two employees open the bank each day

the bank is open for business.

       55.      Defendant routinely required/require Named Plaintiff and Class Plaintiffs

(hereinafter collectively referred to as “Plaintiffs”) to assist in opening the bank branch where

they were employed.

       56.      Per Defendant’s policies and procedures, the employees who are/were assigned to

open the bank, including Plaintiffs, are/were required to engage in significant pre-shift security

procedures, both inside and outside the building, prior to being permitted to clock-in.1

       57.      Once the security procedures are completed, Plaintiffs are/were required to turn

on their computer, wait for the computer to boot-up, open the internet homepage, wait for the

timekeeping webpage to load, log into the timekeeping webpage, which permitted/permits them

to clock-in, and then clock-in. (Hereinafter the security procedures, booting up the work

computer, and opening the program to clock-in are collectively referred to as the “Opening

Procedures.”) None of the time Plaintiffs spent/spend engaging in the Opening Procedures prior

to clocking-in is paid by Defendant; all such work was performed “off-the-clock.”

       58.      Defendant paid Plaintiffs only for the time they are/were clocked into work.

       59.      Much of this uncompensated time consists of time worked in excess of 40 hours

per workweek.

       60.      Accordingly, by failing to pay Named Plaintiff, Collective Plaintiffs, and WHL

Plaintiffs for this time, Defendant has failed to pay proper overtime compensation.

       61.      The aforementioned conduct has caused Plaintiffs to suffer damages.


1
  Named Plaintiff has opted not to explicitly list each security procedure which Defendant
require/required because doing so could potentially expose Defendant to security risks. Should
this Court or Defendant seek Named Plaintiff to provide more detailed information regarding the
pre-shift activities, Named Plaintiff is prepared to do so.

                                                11
Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 12 of 16 PageID: 12



                                           COUNT I
                    Violations of the Fair Labor Standards Act (“FLSA”)
                              (Failure to Pay Overtime Wages)
                   (Named Plaintiff and Collective Plaintiffs v. Defendant)

       62.     The foregoing paragraphs are incorporated herein as if set forth in full.

       63.     At all times relevant herein, Defendant is/was an employer within the meaning of

the FLSA.

       64.     At all times relevant herein, Defendant is/was responsible for paying wages to

Named Plaintiff and Collective Plaintiffs.

       65.     At all times relevant herein, Named Plaintiff and Collective Plaintiffs were

employed with Defendant as “employees” within the meaning of the FLSA.

       66.     Under the FLSA, an employer must pay an employee at least one and one-half

times his or her regular rate for each hour worked in excess of forty hours per workweek.

       67.     Defendant’s violations of the FLSA include, but are not limited to, not paying

Named Plaintiff and Collective Plaintiffs all overtime wages earned for hours spent performing

the Opening Procedures.

       68.     Defendant’s conduct in failing to pay Named Plaintiff and Collective Plaintiffs

properly was and is willful and was not based upon any reasonable interpretation of the law.

       69.     As a result of Defendant’s unlawful conduct, Named Plaintiff and Collective

Plaintiffs have suffered damages as set forth herein.

                                         COUNT II
     Violations of the New Jersey Wage and Hour Law as amended by P.L.2019, c. 212
                                        (“NJWHL”)
                             (Failure to Pay Overtime Wages)
                     (Named Plaintiff and WHL Plaintiffs v. Defendant)

       70.     The foregoing paragraphs are incorporated herein as if set forth in full.




                                                12
Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 13 of 16 PageID: 13



       71.     At all times relevant herein, Defendant was and continues to be an “employer”

within the meaning of the NJWHL.

       72.     At all times relevant herein, Defendant is/was responsible for paying wages to

Named Plaintiff and WHL Plaintiffs.

       73.     At all times relevant herein, Named Plaintiff and WHL Plaintiffs are/were

employed with Defendant as “employees” within the meaning of the NJWHL.

       74.     Under the NJWHL, an employer must pay an employee at least one and one-half

times his or her base rate for each hour worked in excess of forty hours per workweek.

       75.     Defendant’s violations of the NJWHL include, but are not limited to, not paying

Named Plaintiff and WHL Plaintiffs all overtime wages earned for hours spent performing the

Opening Procedures.

       76.     As a result of Defendant’s unlawful conduct, Named Plaintiff and WHL Plaintiffs

have suffered damages as set forth herein.

                                      COUNT III
Violations of New Jersey Wage Payment Law as amended by P.L.2019, c. 212 (“NJWPL”)
                           (Unpaid Non-Overtime Wages)
                   (Named Plaintiff and WPL Plaintiffs v. Defendant)

       77.     The foregoing paragraphs are incorporated herein as if set forth in full.

       78.     At all times relevant herein, Defendant was and continues to be an “employer”

within the meaning of the NJWPL.

       79.     At all times relevant herein, Defendant is/was responsible for paying wages to

Named Plaintiff and WPL Plaintiffs.

       80.     At all times relevant herein, Named Plaintiff and WPL Plaintiffs are/were

employed with Defendant as “employees” within the meaning of the NJWPL.




                                                13
Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 14 of 16 PageID: 14



       81.     Defendant failed to pay Named Plaintiff and WPL Plaintiffs their hourly wages

for non-overtime hours (i.e., hours worked between 1 and 40 hours in a workweek) spent

performing the Opening Procedures.

       82.     Named Plaintiff and WPL Plaintiffs had an agreement with Defendant obligating

Defendant compensate them with their hourly rate for every hour worked.

       83.     Defendant violated the NJWPL by failing to pay Named Plaintiff and WPL

Plaintiffs their hourly wages for all non-overtime hours worked.

       84.     As a result of Defendant’s unlawful conduct, Named Plaintiff and WPL Plaintiffs

have suffered damages as set forth herein.

                                        COUNT IV
                         Violations of New Jersey Common Law
                 (Named Plaintiff and Common Law Plaintiffs v. Defendant)
                          Quantum Meruit / Unjust Enrichment

       85.     The foregoing paragraphs are incorporated herein as if set forth in full.

       86.     Defendant failed to pay Named Plaintiff and Common Law Plaintiffs their hourly

wages for non-overtime hours (i.e., hours worked between 1 and 40 hours in a workweek) spent

performing the Opening Procedures.

       87.     Named Plaintiff and Common Law Plaintiffs reasonably expected Defendant to

compensate them for performing the Opening Procedures.

       88.     Defendant recognized the benefits conferred upon it by Named Plaintiff and

Common Law Plaintiffs performing the Opening Procedures.

       89.     Defendant accepted and retained the benefits under circumstances that would

render such retention inequitable.

       90.     Defendant has thereby been unjustly enriched and/or Named Plaintiff and

Common Law Plaintiffs have been damaged.


                                                14
Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 15 of 16 PageID: 15



       WHEREFORE, Named Plaintiff, Collective Plaintiffs, WHL Plaintiffs, WPL Plaintiffs,

and Common Law Plaintiffs pray that this Court enter an Order providing that:

       (1)     Defendants are to compensate, reimburse, and make Named Plaintiff, Collective

Plaintiffs, WHL Plaintiffs, WPL Plaintiffs, and Common Law Plaintiffs whole for any and all

pay and benefits they would have received had it not been for Defendants’ illegal actions,

including but not limited to past lost earnings;

       (2)     Named Plaintiff and Collective Plaintiffs are to be awarded liquidated damages

under the FLSA in an amount equal to the actual damages in this case;

       (3)     Named Plaintiff, Collective Plaintiffs, and WHL Plaintiffs are to be awarded the

costs and expenses of this action and reasonable legal fees as provided by applicable federal and

state law.

       (4)     WHL Plaintiffs are to be awarded liquidated damages in an amount equal to

200% of the actual damages under the NJWHL;

       (5)     WPL Plaintiffs are to be awarded liquidated damages in an amount equal to 200%

of the actual damages under the NJWPL;

       (6)     Named Plaintiffs and Class Plaintiffs are to be awarded compensatory damages,

pre-judgment and post-judgment interest at the applicable legal rate due to Defendant’s breach of

the contracts and/or Defendant’s unjust enrichment and/or quantum meruit;

       (7)     Named Plaintiff’s, Collective Plaintiffs’, WHL Plaintiffs’, WPL Plaintiffs, and

Common Law Plaintiffs’ claims are to receive a trial by jury.




                                                   15
Case 1:19-cv-18985-NLH-JS Document 1 Filed 10/15/19 Page 16 of 16 PageID: 16



                                          Respectfully Submitted,

                                          /s/ Matthew Miller
                                          Matthew D. Miller, Esq.
                                          Justin L. Swidler, Esq.
                                          Richard S. Swartz, Esq.
                                          SWARTZ SWIDLER, LLC
                                          1101 Kings Highway N., Suite 402
                                          Cherry Hill, NJ 08034
                                          Phone: (856) 685-7420
                                          Fax: (856) 685-7417
Date: October 15, 2019




                                     16
